          Case 7:18-cv-06673-PMH Document 90 Filed 01/07/21 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 STEVEN MARSHALL,

                                  Plaintiff,
 v.                                                               ORDER GRANTING
                                                                  PRO BONO COUNSEL
 ANTHONY J. ANNUCCI, et al.,
                                                                  18-CV-06673 (PMH)
                                  Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        The Court directs that the Clerk of Court seek pro bono counsel to enter a limited

appearance for the purpose of conducting discovery and appearing at the case management

conference at the close of discovery in the above-captioned action. Counsel will file a Notice of

Limited Appearance as Pro Bono Counsel.

                                           LEGAL STANDARD

        The in forma pauperis statute provides that the courts “may request an attorney to represent

any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases, in civil

cases, there is no requirement that courts supply indigent litigants with counsel. Hodge v. Police

Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when deciding

whether to seek pro bono representation for a civil litigant. Id. Even if a court does believe that a

litigant should have a free lawyer, under the in forma pauperis statute, a court has no authority to

“appoint” counsel, but instead, may only “request” that an attorney volunteer to represent a litigant.

Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-310 (1989). Moreover,

courts do not have funds to pay counsel in civil matters. Courts must therefore request the services

of pro bono counsel sparingly, and with reference to public benefit, in order to preserve the
          Case 7:18-cv-06673-PMH Document 90 Filed 01/07/21 Page 2 of 4




“precious commodity” of volunteer-lawyer time for those litigants whose causes are truly

deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

       In Hodge, the Second Circuit Court of Appeals set forth the factors a court should consider

in deciding whether to grant a litigant’s request for pro bono counsel. 802 F.2d at 61-62. Of course,

the litigant must first demonstrate that he or she is indigent, for example, by successfully applying

for leave to proceed in forma pauperis. The court must then consider whether the litigant’s claim

“seems likely to be of substance” – “a requirement that must be taken seriously.” Id. at 60-61. If

these threshold requirements are met, the court must next consider such factors as:

               the indigent’s ability to investigate the crucial facts, whether
               conflicting evidence implicating the need for cross-examination will
               be the major proof presented to the fact finder, the indigent’s ability
               to present the case, the complexity of the legal issues[,] and any
               special reason in that case why appointment of counsel would be
               more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply bright-

line rules nor automatically deny the request for counsel until the application has survived a

dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                             ANALYSIS

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted.

(Doc. 4). Plaintiff therefore qualifies as indigent.

       In his Third Amended Complaint, Plaintiff asserts claims under 42 U.S.C. § 1983, alleging

that correction officers attacked him and that he suffered ongoing retaliation for reporting the

abuse. He alleges that in 2016 while incarcerated at Green Haven Correctional Facility, defendants

violated his constitutional rights, attacked him, and that he suffered ongoing retaliation for



                                                   2
         Case 7:18-cv-06673-PMH Document 90 Filed 01/07/21 Page 3 of 4




reporting the abuse. He alleges that certain of the defendant corrections officers were members of

a “beat down/goon squad” which allegedly is comprised of both supervisory and lower level

corrections officers who attack and use excessive force, sexual assault, abusive pat-frisk, and strip

searches as a means of maintaining control over or to retaliate against inmates for filing grievances.

The Court finds that Plaintiff’s claim is “likely to be of substance.” Hodge, 802 F.2d 61-62. The

Court finds that the other Hodge factors also weigh in favor of granting Plaintiff’s application. In

particular, Plaintiff has described an inability to investigate crucial facts and present his case; he

has demonstrated his efforts to obtain counsel; proving the allegations in his pleading requires

Plaintiff to take discovery; and circumstances, such as the sensory disabilities described in

Plaintiff’s application, exist which warrant the appointment of pro bono counsel. In this case,

representation would “lead to a quicker and more just result by sharpening the issues and shaping

examination.” Hodge, 802 F.2d at 61.

       Given the early stage of the proceedings, the Court will request that counsel appear for the

limited purpose of conducting discovery and appearing at the case management conference at the

close of discovery. In addition, pro bono counsel may engage in settlement discussions.

       Under the Court’s Standing Order regarding the Creation and Administration of the Pro

Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for reimbursement of certain

out-of-pocket expenses spent in furtherance of Plaintiff’s case. The Pro Bono Fund is especially

intended for attorneys for whom pro bono service is a financial hardship. See

https://nysd.uscourts.gov/forms/pro-bono-fund-order.

       Pro bono counsel will not be obligated for any aspect of Plaintiff’s representation beyond

the matters described in this order. In particular, pro bono counsel will not be required to respond

to a dispositive motion. In the event that the defendants file a dispositive motion, pro bono counsel




                                                  3
          Case 7:18-cv-06673-PMH Document 90 Filed 01/07/21 Page 4 of 4




may seek appropriate relief, including an extension of Plaintiff’s time to respond, or an expansion

of pro bono counsel’s role to include responding to the motion. Absent an expansion of the scope

of pro bono counsel’s representation, pro bono counsel’s representation of Plaintiff will end upon

completion of discovery, including appearing at the case management conference at the close of

discovery.

        Upon the filing by pro bono counsel of a Notice of Completion, the representation by pro

bono counsel of Plaintiff in this matter will terminate, and pro bono counsel will have no further

obligations or responsibilities to Plaintiff or to the Court in this matter.

                                           CONCLUSION

        For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono

counsel to represent Plaintiff for the limited purposes described above. The Court advises Plaintiff

that there are no funds to retain counsel in civil cases and the Court relies on volunteers. Due to a

scarcity of volunteer attorneys, a lengthy period of time may pass before counsel volunteers to

represent Plaintiff. If an attorney volunteers, the attorney will contact Plaintiff directly. There is no

guarantee, however, that a volunteer attorney will decide to take the case, and plaintiff should be

prepared to proceed with the case without an attorney.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is requested to mail a copy of this Order to Plaintiff.

SO ORDERED:

Dated: New York, New York
       January 7, 2021
                                                ____________________________
                                                Philip M. Halpern
                                                United States District Judge


                                                   4
